Title: To Thomas Jefferson from William C. C. Claiborne, 26 March 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans March 26. 1806.
                        
                        My official letters of this date to the Secretaries of State and War will acquaint you with the state of
                            things in this quarter.
                        The general Assembly of this Territory is now in Session.—I anticipate some difficulty with these young
                            Legislators; but I trust we shall harmonize, and that the result of our deliberations will not be unacceptable to the
                            People.
                        I have informed the House of Representatives of the vacancy which still exists in the Council, and I believe
                            they will on this day nominate two persons, one of whom you may appoint with the advice of the Senate.
                        Mr. Freeman who has charge of the Exploring Expedition up the Red River, is now in this City and proposes to
                            proceed on his Mission in a few days; but I very much fear he will be interrupted in his excursion by our jealous and
                            ill disposed Spanish neighbours.
                        The Marquis of Casa Calvo is reported to be at Mobile and assisting with his advice his Friend Folche in
                            strengthening that place.—It is said, that they have enlarged the Fort,—cut away the Timber in its vicinity—and so
                            arranged their Cannon as to bring them to bear in every direction.—but notwithstanding all this—whenever the American
                            Government may direct it, the place will be taken without the loss of much blood.
                        I have had no late intelligence from Nachitoches.—the Spaniards in that quarter would wish to do mischief,
                            but they have not at present the means;—their force is inconsiderable.
                        I am Dr Sir, With great respect Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    